Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US Pub 2019/0049964 A1), hereafter known as Jang, in light of Gier et al (US Pub 2020/0285244 A1), hereafter known as Gier.

For Claim 1, Jang teaches A system comprising 
one or more computer processors; and ([0016-0017])
one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: ([0016-0017])
while a first vehicle is operating in an autonomous mode: ([0054])
detecting, using a processing circuit, the first vehicle is at a multi-way stop intersection; ([0009], the vehicle is approaching the intersection when it begins to make determinations)
obtaining, using the processing circuit, a planned travel path though the multi-way stop intersection; and ([0075])
in response to detecting that the first vehicle is at a multi- way stop intersection: 
in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies a set of one or more clearance criteria, instructing, using a control circuit, the first vehicle to proceed past the primary stopline, wherein the set of one or more clearance criteria include a criterion that is satisfied in response to detecting the first vehicle is clear to merge into a travel lane corresponding to the planned travel path; and ([0075], [0082-0084], Fig. 5, Fig. 1.  If the vehicle 110 ahead of the vehicle 130 is not moving within a certain threshold of speed, then the vehicle does not have clearance to make it through the intersection)
in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection does not satisfy the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to forgo proceeding past the primary stopline.  ([0009], [0075])
Jang does not teach detecting, using a processing circuit, the first vehicle is at a primary stopline of a multi-way stop intersection;
Making determinations about clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection;
or that the detecting that the vehicle is clear to safely merge into a travel lane. (this part is not explicitly mentioned.  While it could be assumed (or may be obvious) that detecting a vehicle is clear to do a maneuver would be safe, for the sake of fully addressing the limitation this will be addressed with other art, or an obviousness statement.)
Gier, however, does teach detecting, using a processing circuit, the first vehicle is at a primary stopline of a multi-way stop intersection; (Figure 3, [0026], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.)
Making determinations about clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection; (Figure 3, [0026-0027], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.  After this point, the system can determine if it is clear to do the next maneuver and enter the intersection.
or that the detecting that the vehicle is clear to safely merge into a travel lane. ([0009] addresses that the control of the vehicle through the intersection should be both lawful and safe).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control system with Gier’s use of having the determining of clearance be done after a vehicle is determined to be at a stopline and to make sure the clearance is safe because a vehicle would have a best view of the intersection when close to the intersection, making a stopline a good place to consider the spacings and vehicles at or near the intersection, and it would be a good thing for the driving through the intersection to be both safe and lawful.

For Claim 2, Jang teaches The system of claim 1, wherein the instructions further cause performance of operations comprising: 
in response to detecting that the first vehicle is at the multi-way stop intersection: (0009], the vehicle is approaching the intersection when it begins to make determinations)
detecting, using the processing circuit, one or more other vehicles at one or more tertiary stoplines of the multi-way stop intersection; and ([0018], [0027], [0073])
in accordance with the determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to proceed past the primary stopline; and ([0075], [0082-0084], Fig. 5, Fig. 1.  If the vehicle 110 ahead of the vehicle 130 is not moving within a certain threshold of speed, then the vehicle does not have clearance to make it through the intersection)
in accordance with a determination that the first vehicle does not have a higher precedence than at least one of the one or more other vehicles at the one or more tertiary stoplines of the multi-way stop intersection or in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection does not satisfy the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to forgo proceeding past the primary stopline.  ([0009], [0075].  It should be noted that the “or” between the two “in accordance’s means that only one is necessary.)
Jang does not teach that the determination of clearance or detecting of vehicles occurs in response to detecting that the first vehicle is at the primary stopline of the multi-way stop intersection;
Or that a determination that the first vehicle does or does not have higher precedence is a requirement for satisfying a clearance criteria.
Gier, however, does teach making determinations about vehicle precedence clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection; (Figure 3, [0026-0027], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.  After this point, the system can determine if it is clear to do the next maneuver and enter the intersection.
And that a determination that the first vehicle does or does not have higher precedence is a requirement for satisfying a clearance criteria. ([0015], [0114], [0127].  The vehicles specifically yields to other vehicles in the intersection as to not impact their pathing).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date, it would be obvious to combine Jang’s vehicle control system with Gier’s use of making the determination from a stopline, and making sure the vehicle has a right of way over other vehicles before entering the intersection.  It would be obvious because a stopline would be close to the intersection, and therefore a good place to observe the intersection and gather data, and ensuring that the vehicle has priority over other vehicles in the intersection would be a good way to ensure that the traveling through the intersection is lawful and safe.  If the vehicle enters the intersection with other vehicles and the autonomous vehicle does not have the right of way, it could surprise other vehicles, and any potential collision would be at the user’s vehicle’s fault.  It is a broad, if slightly imperfect, way to ensure that the vehicle will be safe, and can be used with other methods to ensure a very safe passage through the intersection.

For Claim 3, Jang teaches The system of claim 1, 
Jang does not teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not block an expected travel path of another vehicle.
Gier, however, does teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not collide with an expected travel path of another vehicle. ([0036-0040], Figure 2. Before entering traffic to merge into the next lane, the systems detects other vehicles and confirms there will be no collisions.)
Gier does not teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not block an expected travel path of another vehicle.
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Gier that wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not block an expected travel path of another vehicle.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date because the most likely form of collision while driving across an intersection like this is to be hit by the oncoming car, assuming that the oncoming vehicle is driving faster than the vehicle.  Blocking a vehicle’s path would likely lead to a collision, which is what Gier is trying to avoid.  Additionally, Gier tries to get out of the intersection once in it, as sitting in the middle could lead to a collision, which would be because the vehicle is blocking oncoming traffic.  Therefore, it would be obvious to combine Jang’s vehicle control system with the teaching of avoiding blocking other vehicles’ paths with Gier’s use of avoiding collisions with other vehicle’s paths because while they are not exactly the same, achieving one generally achieves the other.

For Claim 6, Jang teaches The system of claim 3, 
Jang does not teach wherein the expected travel path of the other vehicle corresponds to a potential travel path of an undetected vehicle.  
Gier, however, does teach wherein the expected travel path of the other vehicle corresponds to a potential travel path of an undetected vehicle. ([0018], [0063] Figure 3.  The vehicle makes sure that, since it is entering a zone where traffic frequents, it has the proper distance to make sure speeding vehicles approaching from another direction would be detected.  In general, [0036-0040, Figure 2 also show the general thinking of Jang, which treats certain parts of the intersection as “Danger zones” because the correspond to areas where vehicles may drive through, even if they are not currently detected.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control system with Gier’s use of considering the expected path of undetected vehicles before entering an intersection, because if there is a blind spot, or the vehicle does not have vision of a roadway that intersects at the intersection, it could prevent a collision with a vehicle that is unseen to treat certain areas as potentially having a vehicle drive through.

For Claim 7, Jang teaches The system of claim 1, wherein the multi-way stop intersection includes a secondary stopline in the planned travel path of the first vehicle.  (Figure 11, [0010-0013], the limit position is another stop line in which the vehicle can see the traffic signal clearly.)

For Claim 8, Jang teaches The system of claim 7,
And wherein the multi-way stop intersection includes a secondary stopline in the planned travel path of the first vehicle.  (Figure 11, [0010-0013], the limit position is another stop line in which the vehicle can see the traffic signal clearly.)
Jang does not teach wherein the secondary stopline corresponds to an edge of the multi-way stop intersection.  
Gier, however, does teach being able to stop past the stopline without getting in the right of way of the oncoming vehicles, should they be detected while driving past the stopline and that a stopline might be effectively at the edge of an intersection. ([0015], Figure 1, Figure 3)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date  in light of Jang and Gier that wherein the secondary stopline corresponds to an edge of the multi-way stop intersection.   
It would be obvious because Jang establishes having two potential stopping locations, one of which is closer to the intersection than the other.  Gier establishes the concept that a better or more current view or understanding of the traffic situation might be gained while closer to the intersection than at the stopline.  Gier also establishes the idea that a vehicle may want to stop right at the edge of an intersection to survey the intersection.  With these teachings, in a situation where the stopline is somewhat back from the intersection, it would be obvious to inch up to the intersection to get a better view.  If the stopline were back from the intersection, it would also be obvious to stop at a secondary stopline at the edge of the intersection if it were determined that the maneuver cannot currently be performed due to other vehicles.  In real life, many drivers already take the opportunity to drive past a stopline to the edge of an intersection to confirm that they can make a maneuver, and upon seeing another vehicle, would stop and wait at that location.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to do this because a secondary stopline at the edge of an intersection would provide a good place to survey the intersection without being in the way of traffic.

For Claim 9, Jang teaches The system of claim 7, wherein the instructions further cause performance of operations comprising: 
detecting, using the processing circuit, one or more other vehicles at one or more tertiary stoplines of the multi-way stop intersection; and ([0018], [0027], [0073])
in accordance with the determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to proceed past the secondary stopline; and ([0075], [0082-0084], Fig. 5, Fig. 1.  If the vehicle 110 ahead of the vehicle 130 is not moving within a certain threshold of speed, then the vehicle does not have clearance to make it through the intersection.  The stopline can be the secondary stopline.  [0022] notes that the location the vehicle stops can be a “limit position” which as shown in Fig. 11 is further back from the intersection.  This could be considered a secondary stopline.)
in accordance with a determination that the first vehicle does not have a higher precedence than at least one of the one or more other vehicles at the one or more tertiary stoplines of the multi-way stop intersection or in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection does not satisfy the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to forgo proceeding past the secondary stopline.  ([0009], [0075].  It should be noted that the “or” between the two “in accordance’s means that only one is necessary. [0022] notes that the location the vehicle stops can be a “limit position” which as shown in Fig. 11 is further back from the intersection.  This could be considered a secondary stopline.)
Jang does not teach that the determination of clearance or detecting of vehicles occurs after instructing the first vehicle to proceed past the primary stopline;
That the secondary stopline is at the edge of an intersection;
Or that a determination that the first vehicle does or does not have higher precedence is a requirement for satisfying a clearance criteria.
Gier, however, does teach making determinations about vehicle precedence clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection; (Figure 3, [0026-0027], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.  After this point, the system can determine if it is clear to do the next maneuver and enter the intersection.
And that a determination that the first vehicle does or does not have higher precedence is a requirement for satisfying a clearance criteria. ([0015], [0114], [0127].  The vehicles specifically yields to other vehicles in the intersection as to not impact their pathing).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date, it would be obvious to combine Jang’s vehicle control system with Gier’s use of making the determination from a stopline, and making sure the vehicle has a right of way over other vehicles before entering the intersection.  It would be obvious because a stopline would be close to the intersection, and therefore a good place to observe the intersection and gather data, and ensuring that the vehicle has priority over other vehicles in the intersection would be a good way to ensure that the traveling through the intersection is lawful and safe.  If the vehicle enters the intersection with other vehicles and the autonomous vehicle does not have the right of way, it could surprise other vehicles, and any potential collision would be at the user’s vehicle’s fault.  It is a broad, if slightly imperfect, way to ensure that the vehicle will be safe, and can be used with other methods to ensure a very safe passage through the intersection.
Gier, however, does teach being able to stop past the stopline without getting in the right of way of the oncoming vehicles, should they be detected while driving past the stopline and that a stopline might be effectively at the edge of an intersection. ([0015], Figure 1, Figure 3)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date  in light of Jang and Gier that wherein the secondary stopline corresponds to an edge of the multi-way stop intersection.   
It would be obvious because Jang establishes having two potential stopping locations, one of which is closer to the intersection than the other.  Gier establishes the concept that a better or more current view or understanding of the traffic situation might be gained while closer to the intersection than at the stopline.  Gier also establishes the idea that a vehicle may want to stop right at the edge of an intersection to survey the intersection.  With these teachings, in a situation where the stopline is somewhat back from the intersection, it would be obvious to inch up to the intersection to get a better view.  If the stopline were back from the intersection, it would also be obvious to stop at a secondary stopline at the edge of the intersection if it were determined that the maneuver cannot currently be performed due to other vehicles.  In real life, many drivers already take the opportunity to drive past a stopline to the edge of an intersection to confirm that they can make a maneuver, and upon seeing another vehicle, would stop and wait at that location.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to do this because a secondary stopline at the edge of an intersection would provide a good place to survey the intersection without being in the way of traffic.
Gier, however, does teach  that the determination of clearance or detecting of vehicles occurs after instructing the first vehicle to proceed past the primary stopline; (Fig. 3, [0015], Gier can continue to slowly observe the intersection to make sure clearance criteria are acceptable as it slowly moves through the caution region.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to continue to observe the intersection to ensure clearance is acceptable for precedence while just past the stopline, because it would allow the vehicle to stop or yield while it is not entirely in traffic yet.

For Claim 10, Jang teaches The system of claim 9,  
And wherein the multi-way stop intersection includes a secondary stopline in the planned travel path of the first vehicle.  (Figure 11, [0010-0013], the limit position is another stop line in which the vehicle can see the traffic signal clearly.)
Jang does not teach wherein instructing the first vehicle to forgo proceeding past the secondary stopline includes instructing the first vehicle to stop at the secondary stopline.   
Gier, however, does teach being able to stop past the stopline without getting in the right of way of the oncoming vehicles, should they be detected while driving past the stopline and that a stopline might be effectively at the edge of an intersection. ([0015], Figure 1, Figure 3)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date  in light of Jang and Gier that wherein the secondary stopline corresponds to an edge of the multi-way stop intersection and
wherein instructing the first vehicle to forgo proceeding past the secondary stopline includes instructing the first vehicle to stop at the secondary stopline.
It would be obvious because Jang establishes having two potential stopping locations, one of which is closer to the intersection than the other.  Gier establishes the concept that a better or more current view or understanding of the traffic situation might be gained while closer to the intersection than at the stopline.  Gier also establishes the idea that a vehicle may want to stop right at the edge of an intersection to survey the intersection.  With these teachings, in a situation where the stopline is somewhat back from the intersection, it would be obvious to inch up to the intersection to get a better view.  If the stopline were back from the intersection, it would also be obvious to stop at a secondary stopline at the edge of the intersection if it were determined that the maneuver cannot currently be performed due to other vehicles (forego driving proceeding past  the secondary stopline).  In real life, many drivers already take the opportunity to drive past a stopline to the edge of an intersection to confirm that they can make a maneuver, and upon seeing another vehicle, would stop and wait at that location.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to do this because a secondary stopline at the edge of an intersection would provide a good place to survey the intersection without being in the way of traffic, and stopping at it if the vehicle determines not to drive past, as it would not be in the right of way of traffic.

For Claim 13, Jang teaches. A method, comprising: 
while a first vehicle is operating in an autonomous mode: ([0054])
detecting, using a processing circuit, the first vehicle is at a primary stopline of a multi-way stop intersection; ([0009], the vehicle is approaching the intersection when it begins to make determinations)
obtaining, using the processing circuit, a planned travel path though the multi-way stop intersection; and ([0075])
in response to detecting that the first vehicle is at a multi- way stop intersection: 
in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies a set of one or more clearance criteria, instructing, using a control circuit, the first vehicle to proceed past the primary stopline, wherein the set of one or more clearance criteria include a criterion that is satisfied in response to detecting the first vehicle is clear to merge into a travel lane corresponding to the planned travel path; and ([0075], [0082-0084], Fig. 5, Fig. 1.  If the vehicle 110 ahead of the vehicle 130 is not moving within a certain threshold of speed, then the vehicle does not have clearance to make it through the intersection)
in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection does not satisfy the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to forgo proceeding past the primary stopline.  ([0009], [0075])
Jang does not teach detecting, using a processing circuit, the first vehicle is at a primary stopline of a multi-way stop intersection;
Making determinations about clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection;
or that the detecting that the vehicle is clear to safely merge into a travel lane. (this part is not explicitly mentioned.  While it could be assumed (or may be obvious) that detecting a vehicle is clear to do a maneuver would be safe, for the sake of fully addressing the limitation this will be addressed with other art, or an obviousness statement.)
Gier, however, does teach detecting, using a processing circuit, the first vehicle is at a primary stopline of a multi-way stop intersection; (Figure 3, [0026], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.)
Making determinations about clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection; (Figure 3, [0026-0027], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.  After this point, the system can determine if it is clear to do the next maneuver and enter the intersection.
or that the detecting that the vehicle is clear to safely merge into a travel lane. ([0009] addresses that the control of the vehicle through the intersection should be both lawful and safe).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control system with Gier’s use of having the determining of clearance be done after a vehicle is determined to be at a stopline and to make sure the clearance is safe because a vehicle would have a best view of the intersection when close to the intersection, making a stopline a good place to consider the spacings and vehicles at or near the intersection, and it would be a good thing for the driving through the intersection to be both safe and lawful.

For Claim 14, Jang teaches The method of claim 13, further comprising: 
in response to detecting that the first vehicle is at the multi-way stop intersection: (0009], the vehicle is approaching the intersection when it begins to make determinations)
detecting, using the processing circuit, one or more other vehicles at one or more tertiary stoplines of the multi-way stop intersection; and ([0018], [0027], [0073])
in accordance with the determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to proceed past the primary stopline; and ([0075], [0082-0084], Fig. 5, Fig. 1.  If the vehicle 110 ahead of the vehicle 130 is not moving within a certain threshold of speed, then the vehicle does not have clearance to make it through the intersection)
in accordance with a determination that the first vehicle does not have a higher precedence than at least one of the one or more other vehicles at the one or more tertiary stoplines of the multi-way stop intersection or in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection does not satisfy the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to forgo proceeding past the primary stopline.  ([0009], [0075].  It should be noted that the “or” between the two “in accordance’s means that only one is necessary.)
Jang does not teach that the determination of clearance or detecting of vehicles occurs in response to detecting that the first vehicle is at the primary stopline of the multi-way stop intersection;
Or that a determination that the first vehicle does or does not have higher precedence is a requirement for satisfying a clearance criteria.
Gier, however, does teach making determinations about vehicle precedence clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection; (Figure 3, [0026-0027], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.  After this point, the system can determine if it is clear to do the next maneuver and enter the intersection.
And that a determination that the first vehicle does or does not have higher precedence is a requirement for satisfying a clearance criteria. ([0015], [0114], [0127].  The vehicles specifically yields to other vehicles in the intersection as to not impact their pathing).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date, it would be obvious to combine Jang’s vehicle control system with Gier’s use of making the determination from a stopline, and making sure the vehicle has a right of way over other vehicles before entering the intersection.  It would be obvious because a stopline would be close to the intersection, and therefore a good place to observe the intersection and gather data, and ensuring that the vehicle has priority over other vehicles in the intersection would be a good way to ensure that the traveling through the intersection is lawful and safe.  If the vehicle enters the intersection with other vehicles and the autonomous vehicle does not have the right of way, it could surprise other vehicles, and any potential collision would be at the user’s vehicle’s fault.  It is a broad, if slightly imperfect, way to ensure that the vehicle will be safe, and can be used with other methods to ensure a very safe passage through the intersection.

For Claim 15, Jang teaches The method of claim 13, 
Jang does not teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not block an expected travel path of another vehicle.
Gier, however, does teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not collide with an expected travel path of another vehicle. ([0036-0040], Figure 2. Before entering traffic to merge into the next lane, the systems detects other vehicles and confirms there will be no collisions.)
Gier does not teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not block an expected travel path of another vehicle.
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Gier that wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting the first vehicle does not block an expected travel path of another vehicle.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date because the most likely form of collision while driving across an intersection like this is to be hit by the oncoming car, assuming that the oncoming vehicle is driving faster than the vehicle.  Blocking a vehicle’s path would likely lead to a collision, which is what Gier is trying to avoid.  Additionally, Gier tries to get out of the intersection once in it, as sitting in the middle could lead to a collision, which would be because the vehicle is blocking oncoming traffic.  Therefore, it would be obvious to combine Jang’s vehicle control system with the teaching of avoiding blocking other vehicles’ paths with Gier’s use of avoiding collisions with other vehicle’s paths because while they are not exactly the same, achieving one generally achieves the other.

For Claim 18, Jang teaches The method of claim 13, wherein the multi-way stop intersection includes a secondary stopline in the planned travel path of the first vehicle.  (Figure 11, [0010-0013], the limit position is another stop line in which the vehicle can see the traffic signal clearly.)

For Claim 19, Jang teaches The method of claim 18, 
And wherein the multi-way stop intersection includes a secondary stopline in the planned travel path of the first vehicle.  (Figure 11, [0010-0013], the limit position is another stop line in which the vehicle can see the traffic signal clearly.)
Jang does not teach wherein the secondary stopline corresponds to an edge of the multi-way stop intersection.  
Gier, however, does teach being able to stop past the stopline without getting in the right of way of the oncoming vehicles, should they be detected while driving past the stopline and that a stopline might be effectively at the edge of an intersection. ([0015], Figure 1, Figure 3)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date  in light of Jang and Gier that wherein the secondary stopline corresponds to an edge of the multi-way stop intersection.   
It would be obvious because Jang establishes having two potential stopping locations, one of which is closer to the intersection than the other.  Gier establishes the concept that a better or more current view or understanding of the traffic situation might be gained while closer to the intersection than at the stopline.  Gier also establishes the idea that a vehicle may want to stop right at the edge of an intersection to survey the intersection.  With these teachings, in a situation where the stopline is somewhat back from the intersection, it would be obvious to inch up to the intersection to get a better view.  If the stopline were back from the intersection, it would also be obvious to stop at a secondary stopline at the edge of the intersection if it were determined that the maneuver cannot currently be performed due to other vehicles.  In real life, many drivers already take the opportunity to drive past a stopline to the edge of an intersection to confirm that they can make a maneuver, and upon seeing another vehicle, would stop and wait at that location.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to do this because a secondary stopline at the edge of an intersection would provide a good place to survey the intersection without being in the way of traffic.

For Claim 20, Jang teaches One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations comprising: ([0016])
detecting, using a processing circuit, the first vehicle is at a multi-way stop intersection; (0009], the vehicle is approaching the intersection when it begins to make determinations)
obtaining, using the processing circuit, a planned travel path though the multi-way stop intersection; and ([0075])
in response to detecting that the first vehicle is at a multi- way stop intersection: 
in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies a set of one or more clearance criteria, instructing, using a control circuit, the first vehicle to proceed past the primary stopline, wherein the set of one or more clearance criteria include a criterion that is satisfied in response to detecting the first vehicle is clear to merge into a travel lane corresponding to the planned travel path; and ([0075], [0082-0084], Fig. 5, Fig. 1.  If the vehicle 110 ahead of the vehicle 130 is not moving within a certain threshold of speed, then the vehicle does not have clearance to make it through the intersection)
in accordance with a determination that the planned travel path of the first vehicle through the multi-way stop intersection does not satisfy the set of one or more clearance criteria, instructing, using the control circuit, the first vehicle to forgo proceeding past the primary stopline.  ([0009], [0075])
Jang does not teach detecting, using a processing circuit, the first vehicle is at a primary stopline of a multi-way stop intersection;
Making determinations about clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection;
or that the detecting that the vehicle is clear to safely merge into a travel lane. (this part is not explicitly mentioned.  While it could be assumed (or may be obvious) that detecting a vehicle is clear to do a maneuver would be safe, for the sake of fully addressing the limitation this will be addressed with other art, or an obviousness statement.)
Gier, however, does teach detecting, using a processing circuit, the first vehicle is at a primary stopline of a multi-way stop intersection; (Figure 3, [0026], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.)
Making determinations about clearance criteria in response to detecting that the first vehicle is at a primary stopline of a multi- way stop intersection; (Figure 3, [0026-0027], [0054].  The vehicle can determine a stopping location, which can be a stopline.  It can detect when it has reached this point.  After this point, the system can determine if it is clear to do the next maneuver and enter the intersection.
or that the detecting that the vehicle is clear to safely merge into a travel lane. ([0009] addresses that the control of the vehicle through the intersection should be both lawful and safe).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control system with Gier’s use of having the determining of clearance be done after a vehicle is determined to be at a stopline and to make sure the clearance is safe because a vehicle would have a best view of the intersection when close to the intersection, making a stopline a good place to consider the spacings and vehicles at or near the intersection, and it would be a good thing for the driving through the intersection to be both safe and lawful.

Claims 4-5, and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Jang in light of Gier in light of Rittger et al (US Pub 2018/0370528 A1), hereafter known as Rittger.

For Claim 4, modified Jang teaches The system of claim 3, 
Modified Jang does not teach wherein the first vehicle does not block the expected travel path of another vehicle when the other vehicle is not expected to change speed by more than a threshold change in speed. 
Rittger, however does teach wherein the first vehicle does not block the expected travel path of another vehicle when the other vehicle is not expected to change speed by more than a threshold change in speed. (Fig. 1 [0023-0030].  It is state that if the other vehicle (2) is moving at a constant rate, it can reliably be determined whether or not the vehicle will collide, and a safe path can be generated.  However, if the vehicle’s acceleration cannot be reliably determined (it is expected to change in speed by either slowing down or accelerating) then a reliable path cannot be determined, and the operation is canceled.)
Therefore it be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control method with Rittger’s use of assuming the vehicle will block another vehicle’s path if the other vehicle’s acceleration cannot be determined because it is better not to risk an accident because the system does not have the necessary information, and sometimes it can be difficult to determine whether a driver will accelerate or not.
 
For Claim 5, Jang teaches The system of claim 1, 
Jang does not teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting a distance between the first vehicle and another vehicle in the travel lane is greater than a threshold distance.  
Rittger, however, does teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting a distance between the first vehicle and another vehicle in the travel lane is greater than a threshold distance.  ([0030], [0038], [0040])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control system with Rittger’s use of making sure there is a distance clearance between the two vehicles because making sure there is a specified distance that is considered safe would provide a bit of leeway when determining the paths, and could prevent minor errors from resulting in collisions.

For Claim 16, Jang teaches The method of claim 15, 
Modified Jang does not teach wherein the first vehicle does not block the expected travel path of another vehicle when the other vehicle is not expected to change speed by more than a threshold change in speed. 
Rittger, however does teach wherein the first vehicle does not block the expected travel path of another vehicle when the other vehicle is not expected to change speed by more than a threshold change in speed. (Fig. 1 [0023-0030].  It is state that if the other vehicle (2) is moving at a constant rate, it can reliably be determined whether or not the vehicle will collide, and a safe path can be generated.  However, if the vehicle’s acceleration cannot be reliably determined (it is expected to change in speed by either slowing down or accelerating) then a reliable path cannot be determined, and the operation is canceled.)
Therefore it be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control method with Rittger’s use of assuming the vehicle will block another vehicle’s path if the other vehicle’s acceleration cannot be determined because it is better not to risk an accident because the system does not have the necessary information, and sometimes it can be difficult to determine whether a driver will accelerate or not.

For Claim 17, Jang teaches The method of claim 13, 
Jang does not teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting a distance between the first vehicle and another vehicle in the travel lane is greater than a threshold distance.  
Rittger, however, does teach wherein detecting the first vehicle is clear to safely merge into the travel lane includes detecting a distance between the first vehicle and another vehicle in the travel lane is greater than a threshold distance.  ([0030], [0038], [0040])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jang’s vehicle control system with Rittger’s use of making sure there is a distance clearance between the two vehicles because making sure there is a specified distance that is considered safe would provide a bit of leeway when determining the paths, and could prevent minor errors from resulting in collisions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in light of Gier in light of Raghu et al (US Pub 9,459,623 B1), hereafter known as Raghu.

For Claim 11, Jang teaches The system of claim 1, 
Jang does not teach wherein the instructions further cause performance of operations comprising: 
detecting, using the processing circuit, one or more other vehicles with expected travel paths that do not intersect with the travel lane of the first vehicle; and 
filtering, using the processing circuit, the one or more other vehicles from the determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies a set of one or more clearance criteria.  
Raghu, however, does teach wherein the instructions further cause performance of operations comprising: 
detecting, using the processing circuit, one or more other vehicles with expected travel paths that do not intersect with the travel lane of the first vehicle; and (Column 5, Lines 36-47.  The image recognizing system can notice other vehicles that are approaching the intersection, but have not yet reached it.  Because these vehicles are not at the stop sign yet, but the vehicle is, they will not intersect.)
filtering, using the processing circuit, the one or more other vehicles from the determination that the planned travel path of the first vehicle through the multi-way stop intersection satisfies a set of one or more clearance criteria.  (Column 5, Lines 36-47.  The image recognizing system can notice other vehicles that are approaching the intersection, but have not yet reached it.  Because these vehicles are not at the stop sign yet, but the vehicle is, they will not intersect.  The image recognizing system can filter out these vehicles before handling it to the processing system as they are irrelevant.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Raghu’s use of filtering out vehicles that will not cross the user’s path with Jang’s vehicle control system, because by choosing not to run calculations for all vehicles (especially those that cannot intercept with the user’s path) it will save computation time, and can be used to run more accurate and demanding calculations for the other vehicles. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, in light of Gier, in light of Parasuram et al (US Pub 2020/0377101 A1), hereafter known as  Parasuram.

For Claim 12, Jane teaches The system of claim 1, 
Jang does not teach wherein the set of one or more clearance criteria include a criterion that is not satisfied if another vehicle with a speed more than a threshold speed is detected approaching the multi-way stop intersection.  
Parasuram, however, does teach if another vehicle with a speed less than a threshold speed is detected approaching the multi-way stop intersection, the vehicle can be considered stopping.  ([0038], [0040-0042].  Parasuram teaches that in order to determine if other vehicles are stopped at an intersection or going through them, they are checked to see if their speed is 0.1 meters per second.  If they are, they are considered to be stopping at the intersection.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jang and Parasuram that wherein the set of one or more clearance criteria include a criterion that is not satisfied if another vehicle with a speed more than a threshold speed is detected approaching the multi-way stop intersection.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the concept of a certain speed determining if a vehicle is stopping or not stopping would be very valuable in determining if a vehicle was running a yellow or red, or coming to a stop before a yellow or red.  A vehicle attempting to cross an intersection might notice another vehicle that is not stopping correctly, and decide to not enter the intersection until that other vehicle has passed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyoda et al (US Pub 2017/0057514 A1) relates to autonomous vehicles operating at an intersection.
Kanzawa et al (US Pub 2019/0009782 A1) relates to second stop positions for intersection turns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664